                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,

v.                                                       Case No. 8:21-cv-0391-T-33SPF

TOBIAS BACANER, M.D.; TOBIAS &
JILL BACANER REVOCABLE TRUST;
THEODORE FERGUSON, II; PARAGON
COMMUNITY HEALTHCARE, INC.;
COBALT PHARMACY, INC.; and
TIMOTHY FERGUSON,

            Defendants.
_______________________________________/

                                         ORDER

       Plaintiff United States of America has filed a Motion for Preliminary Injunction (Doc.

3), which the District Judge has referred to the undersigned for a report and recommendation

(Doc. 5). The undersigned scheduled oral argument on the preliminary injunction motion for

April 6, 2021 (Doc. 30). Since then, the United States and Defendants Tobias Bacaner and

the Tobias & Jill Bacaner Revocable Trust (the “Bacaner Defendants”) and Cobalt Pharmacy,

Inc., have agreed to stipulated preliminary injunctions (Docs. 34, 35), which the District

Judge approved today (Doc. 37, 38). Defendants Theodore Ferguson, II, Timothy Ferguson,

and Paragon Community Healthcare, Inc. – who have not entered into stipulated preliminary

injunctions with the United States – now move to continue the preliminary injunction hearing

and indicate their motion is unopposed (Doc. 36). They also state they intend to request an

evidentiary hearing on the United States’ motion.
       After consideration, it is hereby

       ORDERED:

       1. Defendants Theodore Ferguson, II, Timothy Ferguson, and Paragon Community

           Healthcare, Inc.’s Unopposed Motion to Continue the Hearing on Plaintiff’s

           Motion for Preliminary Injunction (Doc.36) is GRANTED. The preliminary

           injunction hearing originally scheduled for April 6, 2021, at 10:00 a.m., is

           continued until April 26, 2021, at 10:00 a.m. in Courtroom 11B of the Sam M.

           Gibbons United States Courthouse, 801 North Florida Avenue, Tampa, Florida.

       2. The hearing will be an evidentiary one. 1 The parties may present evidence in the

           form of exhibits, sworn written statements, deposition testimony, or live testimony.

           No party is required to present live testimony. See Fed. Trade Comm’n v. Vylah Tec

           LLC, 727 F. App’x 998, 1001 (11th Cir. 2018).

       3. No later than April 19, 2021, Defendants must file with the Court and deliver to

           the moving party, all counter or opposing affidavits, and briefs responsive to

           Plaintiff’s Motion for Preliminary Injunction. L.R. 6.02(c), M.D. Fla.; Fed. R. Civ.

           P. 6(c).

       4. All parties are directed to strictly comply with the procedures set forth in Local

           Rule 6.02 regarding Preliminary Injunctions, including Local Rule 6.01(a) and (b)

           incorporated therein.




1
  “While an evidentiary hearing is not always required before the issuance of a preliminary
injunction, ‘where facts are bitterly contested and credibility determinations must be made to
decide whether injunctive relief should issue, an evidentiary hearing must be held.’” Four
Seasons Hotels & Resorts, B.V. v. Consorcio Barr, S.A., 320 F.3d 1205, 1211 (11th Cir. 2003) (citing
McDonald's Corp. v. Robertson, 147 F.3d 1301, 1312 (11th Cir.1998)).

                                                 2
ORDERED in Tampa, Florida on March 29, 2021.




                                3
